PER CURIAM.
Pursuant to a stipulation of counsel, the following order was entered on January 27, 1937, in this cause and in cause No. 6150, Commissioner of Internal Revenue v. Charles E. De Leuw, 7 Cir., 95 F.2d 647.
“Let the record in case No. 6151, Commissioner of Internal Revenue, Petitioner, v. R. F. Kelker, Jr., respondent, be not printed, the case to be heard together upon the printed record in case No. 6150, Commissioner of Internal Revenue,, petitioner, v. Charles E. De Leuw, respondent [7 Cir., 95 F.2d 647], and a like judgment rendered in case No. 6151, Commissioner of Internal Revenue v. R. F. Kelker, Jr., as in said cause No. 6150, Commissioner of Internal Revenue, v. Charles E. De Leuw [7 Cir., 95 F.2d 647].”
On December 22, 1937, a judgment was entered in said cause No. 6150, reversing the decisions of the United States Board of Tax Appeals and remanding said cause with directions to enter decisions consistent with the views expressed in the opinion of this court.
On consideration of the foregoing, it is-now here ordered and adjudged by this court that the decisions entered on February 10, 1936, by the United States Board of Tax Appeals in this cause be and the same are hereby reversed, and that this cause he and 'the same is hereby remanded *981to the said Board of Tax Appeals with directions to enter decisions consistent with the views expressed in the opinion of this court in Commissioner of Internal Revenue v. Charles E. De Leuw, 7 Cir., 95 F.2d 647.